Citation Nr: 0740427	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to March 
1975.  He also had service in the United States Army 
Reserves.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In February 2007, the Board remanded this claim to the RO to 
afford the veteran a hearing before the Board.  In August 
2007, the veteran appeared before the undersigned Veterans 
Law Judge and gave testimony in support of his claim at the 
RO.  The case has been returned to the Board and is ready for 
further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
a psychiatric disability, which he argues was incurred in 
service.  He stated at his hearing in August 2007, that he 
believes that the rigors of training in the Marine Corps 
aggravated his symptoms.  He pointed out that he was treated 
in service while in the Marine Corp for bedwetting because he 
was afraid.  His DD 214 in the file is of poor quality and 
difficult to read.  

Additionally, the veteran stated that he immediately entered 
the United States Army Reserves after he was discharged from 
the Marines.  He reported that he was in the reserves for 4 
years-from 1975 to 1979, and that he was treated for a 
psychiatric disorder in 1979.  The veteran's representative 
has pointed out that records for the veteran's period of 
service in the Reserves have not been secured.  The veteran's 
claims folder contains service medical records from the 
veteran's service in the United States Marine Corps; however 
there are no records from his period of duty with the United 
States Army Reserves, and no verification of his reserve 
training dates, including verification of periods of ACDUTRA 
and inactive duty for training (INACDUTRA).  This information 
is relevant to the veteran's claim and is, or should be, a 
matter of federal record.  VA has an obligation under 38 
C.F.R. § 3.159(c)(2), (3) to pursue this information until a 
responsible custodian of such records reports that they are 
unavailable, or VA can reasonably conclude that any further 
effort to obtain them would be futile.  Additional 
development is necessary.

Additionally, while the veteran has submitted evidence to the 
Board which is duplicative of records previously associated 
with the claims file and for which he also provided a waiver 
of RO initial consideration, there is some evidence in the 
record secured since the issuance of the April 2004 statement 
of the case for which a supplemental statement of the case 
has not been issued by the RO, and for which a waiver has not 
been provided by the veteran.  This evidence consists of VA 
outpatient treatment records dated in 2006 and 2007, records 
from the Social Security Administration (SSA) faxed to the RO 
in August 2006, and some of the private records received by 
the RO in August 2006 and in June 2007.  The RO will furnish 
the veteran an SSOC when the agency of original jurisdiction 
(AOJ) receives additional pertinent evidence after an SOC or 
most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. §§ 19.31(b); 19.37(a) 
(2007).  Therefore, upon remand the RO/AMC should review any 
evidence obtained in accordance with this remand and the 
treatment records submitted since the statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other indicated 
agency, and request verification of the 
complete dates of the veteran's service, 
as well as the type of service during 
each period of enlistment, i.e., whether 
it was active duty, active duty for 
training, or inactive duty for training.  
All periods of active duty for training 
or inactive duty for training should be 
separately noted.  Also, request a clear 
copy of the veteran's DD 214, and copies 
of his complete service medical records, 
to include all periods of Army Reserve 
duty and all entrance and separation 
physicals and clinical records from the 
appropriate sources.  Document all 
efforts made in connection with this 
request.

2.  Thereafter, readjudicate the claim on 
appeal.  Should the benefit sought remain 
denied, issue a supplemental statement of 
the case which includes consideration of 
all evidence received since the issuance 
of the statement of the case in April 
2004.  Allow the veteran the appropriate 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

